Case 3:19-cr-00248-JCH Document 36-1 Filed 01/22/21 Page 1 of 7

Geraldine Padilla
2517 Shelby Cir. Kissimmee, FL 34743
407-485-5560

Geraldinep23@gmail.com

To Whom it May Concern:

| have known Omayra Santiago all my life. She is my aunt. She has always been there for me in ups and

downs.
Her character as a person is very humble, caring, loving, she is a great motivator she is also

understanding and a great support system
to have. | can talk to her about anything and never feel like Omayra is judgmental. She has such a big

heart and loves to help anyone
she can. You can always count on her no matter what she will make the time. She is such a people

person and gets along well with everyone,
She inspires anyone that needs a little inspiration. | am a true witness of that. She is honest, trustworthy,

and respectful to others.

If any additional information is required concerning Omayra Santiago please feel free to contact me.
Thank you for your time and consideration.

Sincerely,
Geraldine Padilla

 
Case 3:19-cr-00248-JCH Document 36-1 Filed 01/22/21 Page 2 of 7

Alexandria A.
Arroyo

402 Tudor Street
Waterbury, CT 06704
alicoriverceeeki@email.cam

 

January 11,2020

To whoever if may cancer:

J have knewn Omayra Santiago for the better part of two years. |
have been friends with her daughter sinee we were in high

school,

Omayra is a wonderfully kind and patient person. She has, on
multiple occasions, taken me home when [was stranded
somewhere, She is very welcoming to me and has never expected
anything in return for her generosity: which has extended so fer
as fo petting me gifls for Christinas.

Omayra is also sincere and genuine, letting me know | am more
thin weleome in her home and that she is glad to have good
people around her daughter, | would call her grateful, in that
aspect, as Omayra is purely happy to have people in her life-
happy to give to those in need than to receive,

Overall, my opinion of Omayni is 4 high one. She is a charitable
and sweet woman who 1 truly believe is a good-natured person.

Sincerely,

Alexandria A. Arroyo

Ciera le tL Cela

 
Case 3:19-cr-00248-JCH Document 36-1 Filed 01/22/21 Page 3 of 7

Kristie Melendez
10888 N 7Oth St, #168
Scottsdale, Az. 85254
Melkrisi2 @ymail.com

January 13, 2021

To whem it may concern,

Omayra has been a close friend of the family for over 15 years and we have come to know her in many
capacities. She is an amazing person and it is for this reason that | am happy to write a letter of
character reference for her.

Omayra has been a blessing to have in our lives. She has always been a great help to us and in all the
years of knowing her she has always displayed enthusiasm and positivity in any situation. She isa
devoted person to her family, friends, work, and community. Omayra is a strong person with a kind
personality that always stands up for what is morally correct, She is a very intelligent and a highly
motivated individual. When given a task to do, or needing to complete a project, she is very organized
and focused oriented. Her work is also very thorough.

In addition, Omayra is a remarkable mother to her children. She is a great listener and good advisor
with plenty of wisdom, while maintaining respect for others with different beliefs or cultures. Many
people, including myself, have both a personal and professional respect for her and believe strongly in
her. lam confident her beautiful personality, skills and abilities would be valuable to any company,

facility, or orgazinaziton she becomes part of.

If you should have any further questions on this letter, you may contact me via email at
Melkris12@ymaii.com or by telephone or address listed above.

Sincerely,

Kristie Melendez

 
Case 3:19-cr-00248-JCH Document 36-1 Filed 01/22/21 Page 4 of 7

Marisol Padilla
1961 Besty Ross Lane Saint Cloud, FL 34769

407-459-2646

To Whom it May Concern:

Omayra Santiago is the youngest out of three sisters. | have known her all my life, my name is Marisol

and I'm her oldest sister.
Growing up she was always a happy person, so full of life. She grew up in Newburgh, NY. No matter

where | am she has always
been a person | can depend on. She is strong spirited, a great mother of her three beautiful children and

a goal getter.
She does not let any challenges stop her in achieving what she and her family deserve. She is a women

that has a lot of faith
and always puts her trust in God first. Which has helped her overcome any obstacles in life.

If you have any other questions regarding Omayra Santiago please feel free to contact me at any time of
day.
Thank you for your time and consideration.

Sincerely,
Marisoi Padilla

 
Case 3:19-cr-00248-JCH Document 36-1 Filed 01/22/21 Page 5 of 7

Jineris Ayala-Martinez
35 Warren Ave. apt. 2
Hyde Park, MA

To Whom it May Concern:

| have known Omayra Santiago my whole life. She is my cousin and we grew up together
during our youth in Newburgh, NY. Omayra has always been supportive and somebody that |
can count on when ij needed her.

Omayra is honest, caring, trustworthy, loving. She is an outgoing charismatic person that cares
deeply for others. Omayra is the type of person that if you need help she would do anything in
her power to be there for you. She’s an amazing mother and has a big heart, she always goes
above and beyond for the people in her life.

When | need advice, she’s the first person that | call. She listens to me, understands me,
doesn't judge me and she always makes me laugh no matter how difficult of a situation | may be

dealing with. She is one of the most humble, kind hearted people that | have ever known.

If you need any additional information please feel free to contact me. My number is
617-251-7653 and my email address is: jineris. ayala@gmail.com

Sincerely,

Jineris Ayala-Martinez

 
Case 3:19-cr-00248-JCH Document 36-1 Filed 01/22/21 Page 6 of 7

 

Biance Troche

96 Rumford Street
Waterbury, CT 06704
(203) 592 7332
Biancetroche@gmaii.com

January 18th, 2021

To whoever it may concern:

| am proudly the daughter of Omayra Santiago. She has been a major role
model to me my entire life.

My mother is the most compassionate person | know; she has always
expressed sympathy to me and everyone she has met. Whenever | was in
need of a shoulder to cry on or someone to guide me, my mother was always
there for me.

My mother is also the most selfless person | know, always making time to
help me and my siblings when it really matters. She has always been there in
my times of need and cared for me, putting us- my siblings and |, above
herself.

Jn conclusion, my mother is one of the kindest women [ know and | hope to
match her kindness one day.

Sincerely,

Biance Troche

 
Case 3:19-cr-00248-JCH Document 36-1 Filed 01/22/21 Page 7 of 7

January 18, 2024

Maria A Negron
213 Sunny Day Way
Davenport, Fl 33897

To Whom It May Concern:

| Marta A Negron the middle child of Adam and Angela Santiago, sister of Omayra Santiago have know
her all my life. While growing up in Newburgh, New York. Omayra always have been very caring and
loving for others not only to the family but friends as well. She has always been very friendly and trusted
of others as well. People that knows my sister loved her instantly because of her charming, caring and
loving ways. She will help anybody in need without hesitating.

Omayra, is a hard-working woman and an excellent mom she will never give herself credit for all the good
things she do. She's a good daughter and a goad sister as well, i'm not saying it because she's my sister
I'm saying it because it’s the truth. You can ask anyone that knows my sister and they will tell you that
she’s a good human being with a big heart.

’'m very proud of my sister Omayra and her accomplishment in life. She put herself thru school, have
great children and most important thing she's my sister with a heart of gold. | pray to God that he

continues blessing my sister Omayra in many special ways in life, like she has blessed other with her
friendship caring and love.

Please feei free to contact me at any time if you need to do so. My phone number is 407 - 738 - 6532,
Yours Truly,

Maria A Negron

 
